Citation Nr: 0807236	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  04-20 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus type II 
and post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1967.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Lincoln, Nebraska, Department of Veterans Affairs (VA) 
Regional Office (RO).

This matter was before the Board in July 2006, and was then 
remanded for further development.  


FINDING OF FACT

Competent medical evidence does not show the veteran's 
hypertension is related to his service-connected diabetes 
mellitus type II and/or PTSD.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for hypertension, claimed as secondary to a 
service-connected disability, are not met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310(a) (2006), as 
amended by 38 C.F.R. § 3.310(b) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided notice of the VCAA in 
August 2003, prior to the initial adjudication of his claim 
in the January 2004 rating decision at issue.  Additional 
VCAA notice letters were sent in June 2005, August 2006 and 
April 2007.  

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, the August 2006 letter 
stated:  "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  This 
satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must include mention that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.  In this case, the veteran received such notices in 
August 2006 and April 2007, including as it relates to the 
downstream disability rating and effective date elements of 
his claim.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
and private medical records and reports of VA examinations 
addressing the etiology of the claimed condition - the 
dispositive issue.  The veteran has not indicated he has any 
further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication there exists any additional 
evidence that has a bearing on this case that has not been 
obtained.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2007).

Pertinent Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
established on a secondary basis for a disability which is 
proximately due to or the result of a service connected 
disease or injury; or, for any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progression of the 
nonservice-connected disease.  38 C.F.R. § 3.310(a), as 
amended by 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

As an initial matter, the Board observes that the veteran and 
his representative have limited their arguments to the 
premise of secondary service connection.  The veteran has 
steadfastly maintained that his claimed condition, 
hypertension, is due to or was aggravated by his service-
connected diabetes mellitus type II and/or PTSD.  There is no 
indication in the file that he is also claiming the 
hypertension is directly or presumptively related to his 
military service.  See the veteran's August 2003 service 
connection claim, February 2004 notice of disagreement, and 
April 2004 VA Form 9.  Consequently, the Board's analysis 
will address solely his claim of entitlement to secondary 
service connection, as he has specifically contended this 
basis - and this basis only - as the grounds of his purported 
entitlement.

With respect to Wallin element (1), current disability, VA 
examination in April 2007 resulted in a diagnosis of benign 
essential hypertension.  Therefore, element (1) has been 
satisfied.

With respect to element (2), service connection is in effect 
for diabetes mellitus type II and PTSD, evaluated as 20 
percent and 70 percent disabling, respectively.  So element 
(2) also has been satisfied.

The question which must be answered by the Board is whether 
the veteran's hypertension is proximately due to, or the 
result of, his service-connected diabetes mellitus and/or 
PTSD.  In that connection, there are three medical nexus 
opinions of record.  The veteran was afforded VA examinations 
in February 2002, September 2003 and April 2007.  None of the 
VA examiners found that the veteran's hypertension was either 
caused or aggravated by his service-connected disabilities.  
The 2002 examiner opined that the veteran's hypertension was 
not related to his diabetes mellitus.  The 2003 examiner 
likewise concluded that the conditions were unrelated noting 
that the veteran's "hypertension was diagnosed 2 years prior 
to his development of type II diabetes."  

After reviewing the claims file, the 2007 examiner concluded 
that it was at least as likely as not that the veteran's 
hypertension was caused by or related to his diagnosis of 
diabetes mellitus and PTSD.  In addressing whether the 
hypertension was aggravated by either condition, the examiner 
noted that the veteran displayed no evidence of diabetic 
renal involvement manifested by losing protein in his urine.  
Therefore, the examiner felt that there appeared to be no 
rationale allowing him to state that the veteran's diabetes 
mellitus had resulted in a worsening of high blood pressure.  
Concerning whether the hypertension was aggravated by PTSD, 
the examiner explained that there was no documentation or 
evidence that pointed to the veteran's hypertension being 
more difficult to control or being exacerbated during periods 
of mental stress such as when he might be seen in a mental 
health clinic.  It was noted that blood pressure will 
fluctuate up and down depending on a variety of factors 
including one's emotional state; however, there was no 
evidence that the veteran's PTSD was in such a continuous and 
chronic state that it caused a perpetual worsening of his 
hypertension.  

There is no medical opinion to the contrary.  The only 
evidence which serves to connect the veteran's hypertension 
to his diabetes mellitus and PTSD is statements of the 
veteran.  It is now well settled, however, that laypersons 
without medical training, such as the appellant, are not 
qualified to render medical opinions regarding matters, such 
as diagnoses and determinations of etiology, calling for 
specialized medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (2007) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The veteran's opinions on medical matters such as 
nexus are accordingly lacking in probative value.

In sum, a preponderance of the competent evidence of record 
is against any etiological relationship between the 
hypertension and the service-connected diabetes mellitus and 
PTSD.  Wallin element (3) is therefore not met.

As an essential element necessary for service connection on a 
secondary basis has not been met, the Board determines that 
service connection for hypertension as secondary to a 
service-connected disability is not in order.  The appeal is 
denied.


ORDER

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus type II 
and PTSD, is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


